DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (herein Williams) (US 2006/0057006) in view of Orue Orue et al. (herein Orue) (US 2016/0201681).Regarding Claim 6:In Figures 1-11, Williams discloses an electric coolant pump (10, see paragraph [0003]) comprising: a pump housing (18) comprising, a pumping chamber (16) which is filled with a coolant during a pump operation (see paragraph [0027]), the pumping chamber (16) comprising, a radially inner pump inlet (20a), a radially outer pump outlet (20b), and a pump volute (20) which extends from downstream of the radially inner pump inlet to the radially outer pump outlet (see Figure 6), the pump volute (20) comprising a volute cooling sector (semicircular recess extending between the inlet 20a and the outlet 20b as best depicted in Figure 6 and further enclosed by partition plate 24, henceforth referred to as VCS. Furthermore, fluid within the pump chamber which flows within the VCS provides a cooling function as described in paragraph [0040]), and a motor chamber (chamber within motor housing 22, henceforth referred to as MC) which is fluidically separated from the pumping chamber by a separation sidewall (24) which extends substantially in a radial plane (see Figure 1), the separation sidewall (24) comprising a cooling section (section formed within volute 20 between the sidewall’s ridge 24b and the inner wall of the volute)  which is defined by the volute cooling sector (as seen in Figure 1); an electric motor (12) comprising, a rotatable motor rotor (26, see Figure 7), a static motor stator (28) comprising a single compact stator coil arrangement (a single compact stator coil arrangement is depicted in Figure 1 and described in paragraph [0032]) comprising at least one stator coil (plurality of coils disclosed in paragraph [0032]) and being arranged laterally with respect to the rotatable motor rotor in the motor chamber (see Figure 1), and a motor electronics (ECU 44, electrical filter 29) which is arranged in the motor chamber (see Figure 1) and which is configured to energize the single compact stator coil arrangement (see paragraph [0039]); and a pump wheel (14) arranged in the pumping chamber (see Figure 1), the pump wheel (14) being co-rotatably connected with the rotatable motor rotor (see Figure 7), wherein, the single compact stator coil arrangement (28) is arranged axially adjacent to the volute cooling sector (VCS) of the pump volute (see Figure 1) and in a thermal contact with the cooling section of the separation sidewall (as stated in paragraph [0058], the motor housing 22 draws heat from the stator 28 and this motor housing 22 is clearly in thermal contact with the partition wall 24 which forms the cooling section).Williams fails to disclose that each of the at least one stator coil is arranged on a same side of the motor rotor as the pump outlet. However, in Figures 1-4, Orue discloses a similar pump wherein a static single compact stator coil arrangement (6) has a stator coil (6a) that is arranged on one side of the motor rotor (motor rotor within rotor enclosure 4), wherein said stator coil arrangement is situated within a leak tight chamber (9) that is filled with a non-gaseous filler material that has a higher thermal conductivity than air, thereby allowing for quicker heat dissipation from the stator and preventing overheating of the moto (see paragraphs [0021]-[0022]). Hence, based on Orue’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williams’ single compact stator coil arrangement to be located in an leak tight chamber on one side of Williams’ rotor, wherein said leak tight chamber could be filled with a non-gaseous filler material having a high thermal conductivity as taught by Orue, since doing so would ensure quicker heat dissipation from the modified stator arrangement and would prevent any overheating of the motor (see Orue’s paragraphs [0021]-[0022]). Williams as modified by Orue remains silent regarding whether each of the at least one stator coil is arranged on a same side of the motor rotor as the pump outlet.However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have placed the leak-tight chamber with the single stator coil arrangement (as modified above) on the same side of the rotor (26) as Williams’ outlet (20b) , since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Please note that the instant invention makes no mention of any criticality of this arrangement and this claimed arrangement is only shown in the drawings.Regarding Claim 7:Williams as modified by Orue substantially discloses all the claimed limitations wherein the single compact stator coil arrangement comprises a stator coils but fails to disclose that the single compact stator coil arrangement is defined by a single stator coil. However, in Figures 1-4, Orue discloses a similar electric pump (1) wherein the stator (6) may comprise a single coil or multiple coils (see paragraph [0025]). Hence, based on Orue’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the multiple stator coils of Williams’ stator with a single stator coil, since doing so would involve a simple substitution that would yield predictable results. Regarding Claim 8:Williams as modified by Orue discloses the electric coolant pump (10), further comprising: a heat transfer element (motor housing 22 is disclosed as a heat transfer element in paragraph [0058]) which is arranged axially between the sidewall cooling section (24) and the single compact stator coil arrangement (28) and which is in a direct contact with each of the sidewall cooling section and the single compact stator coil arrangement (as seen in Figure 1, 22 is in direct contact with each of the stator 28 and the sidewall cooling section 24), the heat transfer element (22) being configured to provide the thermal contact between the single compact stator coil arrangement and the sidewall cooling section (22 is made from a steel sheet that is capable of drawing heat from the stator as mentioned in paragraph [0058] and the sidewall cooling section 24 is also made from aluminum so it serves as a heat sink that can further conduct heat to the motor housing 22, see paragraph [0040]).Regarding Claim 9:Williams as modified by Orue discloses the electric coolant pump (10), wherein the sidewall cooling section (24) is made of a material having a high thermal conductivity (made from cast aluminum which is known to have a high thermal conductivity to serve as a heat sink, see paragraph [0040]).Regarding Claim 10:Williams as modified by Orue discloses the electric coolant pump (10), wherein the motor electronics (44) is arranged to be in a thermal contact with the separation sidewall (arranged in contact with 24 which serves as a heat sink for the ECU 44, see paragraph [0040]).Regarding Claim 11:Williams as modified by Orue discloses the electric coolant pump (10), further comprising: a separation can (40); and a rotor chamber (41) which is fluidically separated from the motor chamber by the separation can (see Figure 1), the rotatable motor rotor (26) being arranged in the rotor chamber (see Figure 1).Regarding Claim 12:Williams as modified by Orue discloses the electric coolant pump (10), wherein the single compact stator coil arrangement and the motor electronics are arranged on opposite sides with respect to the rotatable motor rotor (as seen in Figure 1, portions of the motor electronics (44) are partially arranged diametrically opposite from portions of the stator coil arrangement (28) with respect to the rotor 26, i.e., these elements have respective portions on each diametrically opposite side of the rotor). NOTE: This limitation is not being interpreted as the entirety of the motor electronics being arranged diametrically opposite from the entirely of the stator coil arrangement with respect to the rotatable rotor. Amending it in this manner may overcome this rejection. Regarding Claim 13:In Figures 1-11, Williams discloses the electric coolant pump (10), wherein the high thermal conductivity is at least 10 W/(m-k) (the sidewall cooling section (24) is made from cast aluminum which is known to have a high thermal conductivity to serve as a heat sink, see paragraph [0040]. Furthermore, applicant has disclosed in the instant application that a suitable material with a thermal conductivity of at least 10 W/(m-k) is aluminum as mentioned in paragraph [0022] of the PGPub of the instant application).Regarding Claim 14:In Figures 1-11, Williams discloses an electric coolant pump (10, see paragraph [0003]) comprising: a pump housing (18) comprising, a pumping chamber (16) which is filled with a coolant during a pump operation (see paragraph [0027]), the pumping chamber (16) comprising, a radially inner pump inlet (20a), a radially outer pump outlet (20b), and a pump volute (20) which extends from downstream of the radially inner pump inlet to the radially outer pump outlet (see Figure 6), the pump volute (20) comprising a volute cooling sector (semicircular recess extending between the inlet 20a and the outlet 20b as best depicted in Figure 6 and further enclosed by partition plate 24, henceforth referred to as VCS. Furthermore, fluid within the pump chamber which flows within the VCS provides a cooling function as described in paragraph [0040]), and a motor chamber (chamber within motor housing 22, henceforth referred to as MC) which is fluidically separated from the pumping chamber by a separation sidewall (24) which extends substantially in a radial plane (see Figure 1), the separation sidewall (24) comprising a cooling section (section formed within volute 20 between the sidewall’s ridge 24b and the inner wall of the volute)  which is defined by the volute cooling sector (as seen in Figure 1); an electric motor (12) comprising, a rotatable motor rotor (26, see Figure 7), a static motor stator (28) comprising a single compact stator coil arrangement (a single compact stator coil arrangement is depicted in Figure 1 and described in paragraph [0032])  comprising at least one stator coil (comprises a plurality of coils, see paragraph [0032]) and being arranged laterally with respect to the rotatable motor rotor in the motor chamber (see Figure 1), and a motor electronics (ECU 44, electrical filter 29) which is arranged in the motor chamber (see Figure 1) and which is configured to energize the single compact stator coil arrangement (see paragraph [0039]); and a pump wheel (14) arranged in the pumping chamber (see Figure 1), the pump wheel (14) being co-rotatably connected with the rotatable motor rotor (see Figure 7), wherein, the single compact stator coil arrangement (28) is arranged axially adjacent to the volute cooling sector (VCS) of the pump volute (see Figure 1) and the electric coolant pump further comprises a heat transfer element (22) which is arranged axially between the cooling section of the separation sidewall (18) and the single compact stator coil arrangement (28), the heat transfer element being in a direct thermal contact with each of the cooling section of the separation sidewall and with the single compact stator coil arrangement (22 is made from a steel sheet that is capable of drawing heat from the stator as mentioned in paragraph [0058] and the sidewall cooling section 24 is also made from aluminum so it serves as a heat sink that can further conduct heat to the motor housing 22, see paragraph [0040]. Furthermore, as seen in Figure 1, the heat transfer element is in a direct thermal contact with each of the cooling section of the separation sidewall and with the single compact stator coil arrangement). Williams fails to disclose that each of the at least one stator coil is arranged on a same side of the motor rotor as the pump outlet. However, in Figures 1-4, Orue discloses a similar pump wherein a static single compact stator coil arrangement (6) has a stator coil (6a) that is arranged on one side of the motor rotor (motor rotor within rotor enclosure 4), wherein said stator coil arrangement is situated within a leak tight chamber (9) that is filled with a non-gaseous filler material that has a higher thermal conductivity than air, thereby allowing for quicker heat dissipation from the stator and preventing overheating of the moto (see paragraphs [0021]-[0022]). Hence, based on Orue’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williams’ single compact stator coil arrangement to be located in an leak tight chamber on one side of Williams’ rotor, wherein said leak tight chamber could be filled with a non-gaseous filler material having a high thermal conductivity as taught by Orue, since doing so would ensure quicker heat dissipation from the modified stator arrangement and would prevent any overheating of the motor (see Orue’s paragraphs [0021]-[0022]). Williams as modified by Orue remains silent regarding whether each of the at least one stator coil is arranged on a same side of the motor rotor as the pump outlet.However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have placed the leak-tight chamber with the single stator coil arrangement (as modified above) on the same side of the rotor (26) as Williams’ outlet (20b) , since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Please note that the instant invention makes no mention of any criticality of this arrangement and this claimed arrangement is only shown in the drawings.
Response to Arguments
Applicant' s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmerman (US 3,085,513) discloses an immersion electric liquid pumpWang (US 2015/0326087) discloses a pump with a stator coil arrangement on one side of the rotor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746